               Case 3:20-cv-00917-HZ          Document 132-1        Filed 07/14/20    Page 1 of 1




From: Moede, Scott <Scott.Moede@portlandoregon.gov>
Sent: Friday, June 26, 2020 4:56 PM
To: J. Ashlee Albies <ashlee@albiesstark.com>; Jesse Merrithew <jesse@lmhlegal.com>; Juan Chavez
<jchavez@ojrc.info>
Cc: Reeve, Tracy <Tracy.Reeve@portlandoregon.gov>; Sheffield, Naomi <Naomi.Sheffield@portlandoregon.gov>
Subject: Re: Don't Shoot Portland, et al. v. City of Portland, Case No. 3:20‐cv‐00917‐HZ

Ashlee:




Fifth, with respect to plaintiffs' first paragraph regarding the universe of munitions, my understanding is that
PPB does also use "smoke" which we feel is not a use of force and is simply an "obscurant" with no physical
effect. Hence, "smoke" should not be part of any TRO. I feel like this was mentioned in a prior conversation
but did not see it in any email to my recollection. Also, I understand that pava (synthetic OC) is also used in an
OC payload. I don't think this is additional but just want to be clear. We do not have any other chemical
irritants that we use to my knowledge.

Give me a call to chat if you like. I'm just waiting for confirmation.

Scott                                                                                            Exhibit A
                                                          1                  Decl. of Moede iso Response
                                                                                   to Motion for Contempt
                                                                                               Page 1 of 1
